Dear Mr. Gatlin:
A person who is sixty-five years old or older and who has a gross income of $50,000 or less may apply for a special assessment level. This assessment is for residential property and essentially allows the assessment of the property to remain the same or not be increased as long as the property and the owner qualify for it. The particular language of the assessment, found in Article 7, Section 18(G)(1) of the Louisiana Constitution refers to the property being owned and occupied by any person or persons sixty-five years of age or older. If property is owned by more than one person, i.e., a husband and wife in community, must both persons be sixty-five years of age or older to qualify for the assessment?
In short, we do not believe that both husband and wife must be sixty-five years of age or older to qualify for the assessment. Subsection (2)(a) of Article 7, Section 18(G) specifically provides that the special assessment level shall remain on the property as long as the owner or the owner's surviving spouse who is fifty-five years of age or older remains eligible and applies annually for the special assessment. We previously opined that this subsection meant that if the property already qualified for and received the special assessment, a surviving spouse who is younger than sixty-five years of age may continue to enjoy the special assessment provided he remains income eligible and applies annually for the special assessment1. We believe this implies that if property is owned in community, it is not necessary that both husband and wife be sixty-five years of age or older to apply for the special assessment. It is our opinion that only one need be sixty-five years of age or older. To interpret otherwise defeats the purpose for this subsection. And statutes and/or laws pertaining to a particular topic must be read together in order to have a clearer understanding and interpretation of them.
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact me.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  April 25, 2003
Tina Vicari Grant
Assistant Attorney General
1 Attorney General Opinion No. 00-21.